The plaintiff in error, hereinafter called defendant, was convicted in the district court of Lincoln county of the crime of murder and was sentenced to life imprisonment.
Judgment was entered on April 20, 1929. The appeal was lodged in this court in October, 1929. No briefs in support of the appeal have been filed. Defendant is charged with the murder of his wife, Ethel Townsend. On account of the gravity of the case, we have examined the record with care. It appears that at the time charged defendant and his wife had been married some 19 years and were the parents of four children. They were not living together as husband and wife. Defendant had been away for some time but spent the previous night at the home, sleeping in a bed on the floor with a son about 19 years of age. A Mrs. Cook was there in the morning and some of the children went to school, after which Mrs. Cook left, leaving in the house defendant, his wife, and a baby about 20 months old. Defendant left about 10 o'clock in the morning. The body of Mrs. Townsend was discovered in the house in the afternoon lying on the floor with the skull crushed in two places, the wounds apparently having been inflicted with a blunt instrument. The testimony of the examining physician is that death had occurred from four to ten hours previously. After leaving the house defendant *Page 254 
was seen at other places, where he made statements indicating a consciousness of guilt.
The evidence is circumstantial, but sufficient to sustain the judgment. No substantial errors appear in the record.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.